DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-22 of U.S. Application No. 16/469403 filed on 06/13/2019 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. [US 2016/0076223 A1], hereinafter referred to as Wei.
 	As to Claim 1, 9 and 16, Wei discloses a control system for a work vehicle including a work implement ([see at least Abstract, Fig. 2 and 0019]), the control system comprising: a controller programmed to acquire actual topography data indicating an actual surface of a work target ([see at least Fig. 1, 0017 and 0042]), and vertically displace a target design surface using the actual surface as a reference ([see at least Fig. 3, 0032, 0033, 0042, 0043 and 0045]).  

Claim 2, 10 and 17, Wei discloses a control system, wherein the controller is configured to set the actual surface as a first design surface, determine the target design surface including the first design surface and indicating a target trajectory of the work implement, and maintain the first design surface even when the actual surface is changed and vertically displace the target design surface using the first design surface as a reference ([see at least Fig. 3, 0020, 0032, 0033, 0042, 0043 and 0045]). 

As to Claim 3, 11 and 18, Wei discloses a control system, wherein the controller is further configured to acquire second design surface data indicating a second design surface, and determine the target design surface by selecting a portion that is lower among portions of the first design surface and the second design surface ([see at least Fig. 3, 0020, 0032, 0033, 0042, 0043 and 0045]). 

As to Claim 4, 12 and 19, Wei discloses a control system, wherein the controller is configured to smooth the actual topography data, and determine the target design surface based on the smoothed actual topography data ([see at least 0034, 0044 and 0054]).  

As to Claim 5, 13 and 20, Wei discloses a control system, wherein the controller is further configured to vertically displace the first design surface by a predetermined distance and vertically displace the target design surface ([see at least Fig. 3, Fig. 5, Fig. 6, 0050, 0051 and 0061]).  

Claim 6, 14 and 21, Wei discloses a control system, further comprising: an input device configured to output an operation signal indicating an operation by an operator to the controller, the controller being configured to vertically displace the target design surface in response to the operation signal from the input device ([see at least 0018, 002 and 0041]). 

As to Claim 7, 115 and 22, Wei discloses a control system, further comprising: a display, the controller being configured to output a signal to display an image indicating the target design surface on the display ([see at least Fig. 3, Fig. 4, 0043 and 0066-0067]). 

As to Claim 8, Wei discloses a control system, wherein the controller is configured to control the work implement according to the target design surface ([see at least Abstract, Fig. 2, 0019, 0022 and 0036]). 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668